Title: Virginia Delegates to Virginia Auditors of Public Accounts, 28 May 1783
From: Virginia Delegates
To: Virginia Auditors of Public Accounts


Philadelphia May 28th 1783
J Ambler Esqr. having remitted to James Madison for use of the Virga. Delegates two Bills of Exchange for five hundred Pounds Virga. Curcy drawn on Messrs. Lacaze & Mallet in favor of Paul Loyal[l] and Compy we have in consequence thereof, received the following proportions respectively viz J. Madison 2326⅓ T B. 794⅓ J.F. 212⅓ for which sums the auditors of the Commonwealth will please to issue warrants on our accts respectively in favor of J Ambler Esqr
Signed J. MT. BJ F M
